A judgment was entered against defendant after default and the denial of a motion to set the default aside on the ground that the summons had not been served. The appeal is from the judgment and presents for review the action of the court in denying the motion.
[1] The summons issued and returned was regular in form and was shown by the affidavit attached to have been served by a qualified person upon appellant personally in the county in which the action was pending by delivery to the latter of a copy of the summons to which was attached a copy of the complaint in the action. While the evidence presented on the motion was conflicting, the conclusions of the trial court that service was made as stated in the affidavit of service finds support therefrom, and cannot be disturbed on appeal (Doak v. Bruson,152 Cal. 17 [91 P. 1001]; Flood v. Goldstein, 158 Cal. 247
[110 P. 916]; Patterson v. Keeney, 165 Cal. 465 [Ann. Cas. 1914D, 232, 132 P. 1043]).
No other question being raised by the appeal, the judgment is affirmed.
Tyler, P.J., and Knight, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on September 16, 1926. *Page 745